OFFICE OF THE ATTORNEY GENERAL OF   TEXAS

                          AUSTIN




Honarebh T. I& Triabte
Irirat Awlrtant
state Superlnteadont of ?w?slleinrtruotson
Awtin,      lbxar
D44r sir:




whloh we quote in put 80




                              riot8 aatabliUml their
                               artor the rum  were

                       Ia It pomible to pay the
                     hool dlstriote referred to above


           W ara of the oplnlonthat the answer to your
questionis in'ths negative. Llko any othor eppregrl~tion
bill, the Rural Aid ~ppropriatlon Bill 16 for a p4rloQal
two y44r4, and t&s estcibliahcmntof eligibility an4 re-
oelpt at funds %hemunder laumt oome within th4 tama an4
Bononblo   T. li:.
                 Trlmblr,,
                         page Si



oonU1tIonaor     th4     bill.
                      of the rural aid bill'iaho eid
           'Ltr4purp484
th4 84hool dIatrIotratmingwithin Ita terma ror th4 p4rio6
oi tlag oovered by th4 bill.  Xa %aotion 13 oi the Rural
ii6 Bill for the blmnlun begW13.a~Yegteaber1, 1.989,  and
andiw mguat 3l, lQU, (AotalWH, 46th Leg., R.S. H.8.
93s) th4 foiiwiag laaguwe I8 found8
           *All 4ld gmnted            cut ot! the fund8 provided
      4h4ll b4 rllot4d O&f            en thr b4414 of n44a b484d
      upen an approvedbu4gat ef 4a4h dlatrlot     eakFn((
      fztauT Er of aId, 4rr4pt aa othwwir4        provl(le~
                    All &ppIia8twaa    fbt *fb wthorlwd
      herein 6hrli bo Oil fcil4rith,th4 @t@te lMp4r(i-
      aant oi Xcldwation not latw than Qotabar 1 of c~oh
      ~earoftha   blaaaium,anO a~aohoolnot tIlIn#
      lwh appltaat~oabeforo auoh d&o of lao& yaar
      shall not b4 4ligibl4 for da              fcrr th4 ourwant
      par aa     shall
                    not be oonrfdra4&              or apprcw4d for
      the tm4 of aid 4p9.1146 rCrf."
           A almllar~roviaionis tatladin the bill for the
ouzrent bionnlua.  (Aeta lWl, 47th w.,   FL&, &El. f&4).
           ai   4x4anation       0r    th4   ourreat   amel   aid   ~ppropa-
tlon Bill Y4114 to 0Laoloaa say prevlaloa for th4 mymat ai
o1ai.mot o previous aoholeatio ear. -mu 42-4, theraror4,
ldvIa4tlthat olalmafor the aohoIaatta year 1940-1945.nay
not be paid ?mm tho fwd8 apprOprlata4   to? the bienniumbe-
g-      Ikpt#rber  1, 1941, and 4Mhi3 quat 51, 19425.